Citation Nr: 1013850	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  04-40 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death and related dependency and indemnification 
compensation benefits under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 
1968.  The Appellant, herein, is the Veteran's spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

In February 2008, the Board remanded the Appellant's claim 
for further notice and development, including obtaining an 
opinion from a VA examiner.

A.  Notice

The Board remanded the Appellant's claim in February 2008 for 
ameliorative action due to the then recent changes to the 
requirements for notice relevant to dependency and indemnity 
compensation claims.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  In October 2009, the RO sent a corrective letter to 
the Appellant that fully complied with the new notice 
requirements.

B.  Records

The Board remanded the Appellant's claim in February 2008 
after finding that there were relevant records concerning the 
Veteran's hepatitis C treatment that had not been obtained by 
the RO.  Specifically, the Board directed the RO to attempt 
to obtain March 1974 VA inpatient treatment records related 
to the Veteran's voluntary admission for substance abuse 
rehabilitation.  The Board also directed the RO to attempt to 
obtain any VA treatment records from the Menlo Park VA 
medical facility dated from February 1968 to March 1974.  A 
review of the Veteran's claims file did not demonstrate that 
the directed development was addressed by the RO.  

RO compliance with a remand is not discretionary and if the 
RO fails to comply with the terms thereof, another remand for 
corrective action is required.  Stegall v. West, 11 Vet. App. 
268 (1998).  Moreover, the Board errs as a matter of law when 
it fails to ensure remand compliance.  Id.  The Board 
acknowledges that the directives concerning the outstanding 
records were not included among the numbered paragraphs at 
the conclusion of the February 2008 remand.  Nonetheless, the 
directives were in body of the remand and are no less 
effective because they were so situated.  Thus, the Board 
finds a remand is required.  Id.

C.  VA Examination

The Appellant contended that the Veteran's August 1969 blood 
test results, which included an atypical percentage of 
lymphocytes, indicated that the Veteran was infected with 
hepatitis C at that time.  In support of this argument, the 
Appellant submitted an article from Internal Medicine in 
Vietnam, published by the Office of the Surgeon General and 
Center of Military History in 1982, which stated that 
laboratory findings for viral hepatitis infection include 
atypical lymphocytes from 2 to 20 percent; the August 1969 
test results indicated that the Veteran's was 10 percent.  
The Board also noted that, in a September 1994 VA treatment 
record, the Veteran reported that he experienced a period of 
jaundice in 1969, which lasted for approximately 6 months.  
In February 2008, the Board determined that a remand was 
necessary in order to obtain a VA opinion with regard to 
whether the Veteran's August 1969 laboratory test results 
indicated the presence of hepatitis C.  Further, given that 
August 1969 blood test occurred less than 2 years after the 
Veteran's discharge and given that the actual start date of 
the Veteran's intravenous drug use was undetermined, the 
Board remanded the Appellant's claim for a medical opinion as 
to the likelihood that the Veteran incurred hepatitis C 
during his active service based on his inservice risk 
factors.

In July 2009, a VA examiner opined that the August 1969 
laboratory results did not indicate any hepatitis C 
antibodies and that a diagnosis of hepatitis C was not 
rendered until the 1980's.  The examiner explained that 
hepatitis C was previously "called non-A and [n]on-B 
hepatitis of various types."  Because the August 1969 
laboratory results did not reference non-A or non-B 
hepatitis, the examiner opined that there was "no indication 
of hepatitis C infection...in August of 1969."  As such, the 
examiner stated that it would be speculative to provide an 
opinion as to whether the Veteran had hepatitis C at the time 
of the August 1969 blood test.  The examiner further stated 
that it would be speculative to provide an opinion as to the 
onset of the Veteran's hepatitis C given his post-service 
intravenous drug use.

A medical opinion is inadequate when it does not address all 
aspects of a claim when the medical examiner was directed to 
do so by the Board.  Stefl v. Nicholson, 21 Vet. App. 120, 
123-24 (2007).  Once VA undertakes the effort to provide an 
examination, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
The July 2009 VA examiner did not specifically assess the 
significance of the Veteran's August 1969 atypical lymphocyte 
percentage in determining the then presence of hepatitis C.  
Further, the examiner did not address the 1982 publication 
from the Office of the Surgeon General and Center of Military 
History when rendering the requested opinions.  As such, the 
Board finds that the July 2009 VA opinion is inadequate and, 
thus, a remand for another opinion is required.  Id.

Accordingly, the case is remanded for the following action:

1.	The RO must obtain the Veteran's March 
1974 VA inpatient treatment records 
that are associated with his voluntary 
admission for substance abuse 
rehabilitation.  The RO must also 
obtain the Veteran's VA treatment 
records from the Menlo Park VA medical 
facility, dated from February 1968 to 
March 1974.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after 
making reasonable efforts to obtain the 
identified records, the RO is unable to 
secure same, the RO must notify the 
Appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; (c) 
describe any further action to be taken 
by the RO with respect to the claim; 
and (d) give the Appellant an 
opportunity to respond.

2.	After obtaining the above VA medical 
records, to the extent they are 
available, the RO must then obtain an 
opinion from an appropriate specialist 
with regard to whether the Veteran's 
August 1969 laboratory test results 
were indicative of hepatitis C 
infection.  Specifically, the examiner 
must address whether the Veteran's 
atypical lymphocyte percentage 
indicated the presence of hepatitis C 
in August 1969.  The opinion must 
indicate whether it is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the Veteran 
had already been infected with 
hepatitis C as of August 1969.  When 
rendering the requested opinion, the 
examiner must incorporate the 1982 
publication from the Office of the 
Surgeon General and Center of Military 
History.  Further, the claims file must 
be made available to and 
contemporaneously reviewed by the 
examiner.  

If the examiner concludes that it is at 
least as likely as not or more likely 
than not that the Veteran was already 
infected with hepatitis C in August 
1969, the examiner must then review the 
Veteran's reported intravenous drug 
abuse history.  The examiner must then 
opine as to whether it is more likely 
than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent), that 
the Veteran's hepatitis C infection was 
incurred in service or is the result of 
post-service IV drug abuse or other 
post-service activity. 

A complete and thorough rationale for 
all opinions must be provided.  If the 
examiner cannot render an opinion 
without resorting to speculation, the 
examiner must explain why speculation 
is required.  The report prepared 
should be typed.

3.	The examination report must be reviewed 
by the RO to ensure that it is in 
complete compliance with the directives 
of this and the February 2008 remand.  
If the report is deficient in any 
manner, the RO must implement 
corrective procedures.  Stegall, 11 
Vet. App. at 271.

4.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Appellant's 
claim should be readjudicated, to 
include all evidence received since the 
June 2007 supplemental statement of the 
case.  If the claim remains denied, the 
Appellant and her representative must 
be issued another supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).   This claim 
must be afforded expeditious treatment.  



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

